DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14 and 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yu et al. US 2021/0020574 A1.
Regarding claims 1-10, Yu discloses:
A semiconductor package structure (Fig. 6), comprising:
a substrate having a wiring structure (68);
a bridge structure (26) over the substrate;
a redistribution layer (40) over the bridge structure; and
a first semiconductor component (46A) and a second semiconductor component (46B) over the redistribution layer, wherein the first semiconductor component is electrically coupled to the second semiconductor component through the redistribution layer and the bridge structure.
(claim 2) conductive pillars (24; para 0017).
(claim 3) a molding material (38).
(claim 5) plurality of through vias (134).
(claim 6) a molding material (52).
(claim 8) a plurality of conductive terminals (48).
(claim 10) Figs. 20/21.
Regarding claims 11-13, Yu discloses:

a substrate having a wiring structure (68);
a bridge structure (26) over the substrate and having a plurality of through vias (134), wherein the plurality of through vias are electrically coupled to the wiring structure of the substrate;
a plurality of conductive pillars (24; para 0017) over the substrate and adjacent to the bridge structure;
a redistribution layer (40) over the bridge structure and the plurality of conductive pillars; and
a first semiconductor component (46A) and a second semiconductor component (46B) over the redistribution layer, wherein the first semiconductor component is electrically coupled to the second semiconductor component through the redistribution layer and the bridge structure.
(claim 13) when the “through vias” are viewed as 134, 132, 28.

Claim(s) 14 and 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cho et al. US 2020/0243450 A1.
Regarding claims 14 and 16-20, Cho discloses:
A semiconductor package structure (Fig. 6), comprising:
a substrate having a wiring structure (300);
a redistribution layer (100A) over the substrate;
a bridge structure (121,122) embedded in the redistribution layer; and
a first semiconductor component (221) and a second semiconductor component (222) over the redistribution layer, wherein the first semiconductor component is electrically coupled to the second semiconductor component through the redistribution layer and the bridge structure.
(claim 18) a plurality of conductive structures (180); a plurality of conductive terminals (320).
.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho, as applied to claim 14, in view of Yu et al. US 2021/0020574 A1
Regarding claims 15, Cho discloses:
	wherein the bridge structure has a plurality of through vias, and the plurality of through vias are electrically coupled to the redistribution layer.
	Yu discloses a publication from a similar field of endeavor in which:
wherein the bridge structure (26) has a plurality of through vias (134) and the plurality of through vias are electrically coupled to the redistribution layer (Fig. 6).
	It would have been obvious to one skilled in the art to employ through via Yu within the bridge structure of Cho in order to provide direct connections between the wiring substrate and and the overlying die.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERROL V FERNANDES/Primary Examiner, AU 2894